Citation Nr: 0803015	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-29 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an effective date prior to February 6, 2004 
for the assignment of a 70 percent evaluation for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to August 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the RO.


FINDINGS OF FACT

1.  An original claim for service connection for PTSD was 
received by VA in January 2001, and a February 2003 rating 
decision granted service connection for PTSD and assigned a 
50 percent evaluation effective January 29, 2001, the date of 
claim.  

2.  In a July 2004 rating decision, a 70 percent evaluation 
for the PTSD was assigned effective on February 6, 2004.

3.  The medical evidence referable to the service-connected 
PTSD shows a disability picture that more closely resembled 
that of occupational and social impairment, with deficiencies 
in most areas and an inability to establish and maintain 
effective relationships since January 12, 2004.  

  
CONCLUSION OF LAW

An effective date of January 12, 2004, but no earlier, for 
the assignment of a 70 percent evaluation for the service-
connected PTSD is warranted.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.400, 4.7 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a March 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

Here, the noted VCAA letter was issued prior to the appealed 
July 2004 rating decision.  Moreover, as indicated above, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claim and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  However, the 
absence of such notification by VCAA letter is not 
prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed July 2004 rating 
decision.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  38 
C.F.R. § 3.400(b)(2).

In cases involving increases, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from such date.  Otherwise, the effective 
date is the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).   

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  

In that circumstance, the law provides that the effective 
date of the award "shall be the earliest date as of which it 
is ascertainable that an increase in disability had occurred, 
if application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also 
Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-
98; 63 Fed. Reg. 56704 (1998).  

The Court has made it clear that the question of when an 
increase in disability is factually ascertainable is answered 
by the Board based on the evidence in a veteran's VA claims 
folder.  "Evidence in a claimant's file which demonstrates 
that an increase in disability was 'ascertainable' up to one 
year prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).  

Under Diagnostic Code 9411, 38 C.F.R. § 4.132, a 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (for 
example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent evaluation is warranted for psychiatric 
disability if it is productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for psychiatric 
disability if it is productive of total social and 
occupational impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130 (2006).  

The veteran contends that the 70 percent evaluation for the 
service-connected PTSD in this case should be made effective 
on January 29, 2001, the date of the original claim for 
service connection, rather than on February 6, 2004.

In this present case, the veteran first applied for service 
connection for PTSD in January 2001.  In February 2003, the 
RO granted service connection for the PTSD and assigned a 50 
percent evaluation as of January 29, 2001, the date the claim 
was received.  The veteran was notified of this decision in 
February 2003, but did not submit a Notice of Disagreement 
(NOD) or otherwise indicate a desire to contest this action 
in the following year.  

In this regard, the Board notes a written communication from 
the claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a NOD.  Special 
wording is not required, but the NOD must be in terms which 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If 
adjudicative determinations were made on several issues at 
the same time, the specific determinations with which the 
claimant disagrees must be identified.  38 C.F.R. § 20.201.  

The veteran subsequently submitted an new claim for increased 
compensation for service-connected PTSD.  The claim was 
received by the RO on January 29, 2004.  The RO then received 
copies of private physician treatment records and VA 
treatment records dated February 2003 to February 2004.  

In the January 12, 2004 record, the private physician reports 
that the veteran has been under his care for combat related 
PTSD since February 2001.  The physician reported that the 
veteran displayed such PTSD symptoms as intrusive memories 
and nightmares related to the war and affective instability 
for many years.  The physician stated that during his time of 
treating the veteran, the veteran had been unable to work and 
had not been able to maintain steady employment for years 
before that because of his condition.  

Following the VA examination in April 2004, the RO increased 
the evaluation for the veteran's PTSD to 70 percent as of 
February 6, 2004 based on the examination findings.

In this case, the veteran failed to appeal the February 2003 
rating decision, and the decision is final.  See 38 U.S.C.A. 
§ 7105(c).  The claim for increase is shown to have been 
received on January 29, 2004.  As noted above, there is 
medical evidence showing treatment for PTSD in the year 
preceding the date of claim for increase.  Thus, this 
evidence provides a basis for finding that the service-
connected PTSD had undergone an increase in severity at and 
earlier date.

Specifically, the private treatment report dated January 12, 
2004 documents findings of PTSD manifested by intrusive 
memories and nightmares, affective instability, and inability 
to maintain employment.  These findings, showing increased 
severity of the PTSD, were later confirmed by the April 2004 
VA examination and then found to support the assignment of a 
70 percent rating.

Accordingly, given that this was in the year prior to the 
claim for increase, an earlier effective date of January 12, 
2004 is for application in this case.


ORDER

An earlier effective date of January 12, 2004 for assignment 
of a 70 percent evaluation for the service-connected PTSD is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


